The opinion of the court was delivered, by
Woodward, C. J.
We think the learned judge stated the rule of law too broadly in saying “ it is the sole business of the real estate broker to bring buyer and seller together.” And again, “a.mere seeing it (the property) in the catalogue of the broker, or in his advertisements, is sufficient, provided a sale takes place in consequence thereof.” Too broadly, we mean, for the.facts of this case ; because, although the property was advertised by the broker, and the attention of the purchaser was first called to it in that way, yet the evidence was that he declined to purchase, and all negotiations for a sale were abandoned for several months, nor was the purchase finally made until other parties again brought the property to his notice, and then Young, the purchaser, says he bought it, not in consequence of Cummins’s advertisement, but by reason of this renewed recommendation by other parties. If anybody could tell how he bought, in consequence of what cause, *397Young himself was the proper witness, and he swore, “I was not influenced by Mr. Cummins at all in making this purchase. I did not know him in the transaction, he had nothing to do with the purchase so far as I know.”
Now, a real estate broker is the agent of the vendor. There must be an employment to constitute him an agent, and his service as such, however slight, must be the efficient cause of the sale. If a mere introduction of the property to the notice of the buyer effects the sale, the broker earns his commission. An advertisement or any other service is enough if it be the immediate and efficient cause of the bargain. But if the services of the broker, whatever they be, fail to accomplish a sale, and several months after the proposed purchaser has decided not to buy, he is induced by other persons to reconsider his resolution, and then makes the purchase as the consequence of such secondary or supervening influence, the broker has no right to a commission. In a certain sense it may be true that the purchase was in consequence of the broker’s advertisement; but for that, the purchaser may never have looked at the property, nor entertained a thought of buying it, but the evidence in this case shows that it was at least due to another so distinct and separate a cause, that it was a mistake to permit the broker to recover. The simple answer to his demand was, that if the evidence was believed he did not cause the sale, that is, his agency was not the immediate and efficient cause of the sale, and law regards only proximate and not remote causes. In the language of Lord Bacon, “ it were infinite for the law to judge the cause of causes and their impulsions one of another, therefore it contenteth itself with the immediate cause, and judgeth of acts by that without looking to any further degree. In jure non remota causa sed próxima spectatur.”
There is nothing in the cases cited in the argument, nor, it is believed, in others not cited, which will sustain the ruling in this case when it is viewed as legal opinions should be viewed, not as abstractions, but in connection with the facts of the case.
The judgment is reversed, and a venire facias de novo is awarded.